         Case 8:19-cr-00061-JVS Document 184 Filed 06/08/20 Page 1 of 1 Page ID #:2880
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date    June 8, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                         Julian Andre/Brett Sagel
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:        Present App. Ret.

Michael John Avenatti                               X           X       Dean Steward                               X              X



 Proceedings:        TELEPHONIC STATUS CONFERENCE

      Cause is called for hearing telephonically with the defendant, his counsel, and counsel for
the Government present. The Court makes findings on the need for a telephonic hearing and the
access to the public, (the teleconference information being available on the Court’s public
calendar.)

      Counsel for defendant shall filed a brief by June 15, 2020 re what legal obligation exists
to access the IRS database. Any responsive brief by the Government shall be filed by June 22,
2020 when the matter stands submitted. The Court will set a further hearing, if necessary, after
considering the briefs.

      Counsel for defendant may file a supplemental brief re allocation of assets and the impact
on the defendant’s rights.

      The Pretrial Services Officer shall search the Manheimer residence and computer re
possible violations of pretrial release.

       Counsel shall meet and confer by Friday June 12, 2020 regarding a date, time and place
for the deposition, under oath, of Mr Manheimer and file a joint report.

                                                                                                               :       20

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                                Page 1 of 1
